SHARE EXCHANGE AGREEMENT Between and Among STONE MOUNTAIN RESOURCES, INC. and CONTINENTAL DEVELOPMENT LIMITED and EXCELVANTAGE GROUP LIMITED Dated as of June 29, 2007 TABLE OF CONTENTS PAGE ARTICLE I REPRESENTATIONS, COVENANTS, AND WARRANTIES OF CONTINENTAL 2 Section 1.01 Organization 2 Section 1.02 Capitalization 2 Section 1.03 Subsidiaries and Predecessor Corporations 2 Section 1.04 Financial Statements. 2 Section 1.05 Information 2 Section 1.06 Options or Warrants 2 Section 1.07 Absence of Certain Changes or Events 2 Section 1.08 Litigation and Proceedings 2 Section 1.09 Contracts. 2 Section 1.10 No Conflict With Other Instruments 2 Section 1.11 Compliance With Laws and Regulations 2 Section 1.12 Approval of Agreement 2 Section 1.13 Continental Schedules 2 Section 1.14 Valid Obligation 2 ARTICLE II REPRESENTATIONS, COVENANTS, AND WARRANTIES OF STONE MOUNTAIN 2 Section 2.01 Organization 2 Section 2.02 Capitalization 2 Section 2.03 Subsidiaries and Predecessor Corporations 2 Section 2.04 Financial Statements. 2 Section 2.05 Information 2 Section 2.06 Options or Warrants 2 Section 2.07 Absence of Certain Changes or Events 2 Section 2.08 Litigation and Proceedings 2 Section 2.09 Contracts. 2 Section 2.10 No Conflict With Other Instruments 2 Section 2.11 Compliance With Laws and Regulations 2 Section 2.12 Approval of Agreement 2 Section 2.13 Material Transactions or Affiliations 2 Section 2.14 Stone Mountain Schedules 2 Section 2.15 Bank Accounts; Power of Attorney 2 Section 2.16 Valid Obligation. 2 Section 2.17 Filings. 2 ARTICLE III PLAN OF EXCHANGE 2 Section 3.01 The Exchange. 2 Section 3.02 Anti-Dilution 2 Section 3.03 Closing 2 Section 3.04 Closing Events 2 Section 3.05 Termination 2 ARTICLE IV SPECIAL COVENANTS 2 i Section 4.01 Access to Properties and Records 2 Section 4.02 Delivery of Books and Records 2 Section 4.03 Third Party Consents and Certificates 2 Section 4.04 Stone Mountain Shareholder Meeting. 2 Section 4.05 Designation of Directors and Officer. 2 Section 4.06 Exclusive Dealing Rights. 2 Section 4.07 Actions Prior to Closing 2 Section 4.08 Indemnification. 2 Section 4.09 The Acquisition of Stone Mountain Common Stock 2 Section 4.10 Sales of Securities Under Rule 144, If Applicable. 2 Section 4.11 Share Cancellation. 2 Section 4.12 Payment of Liabilities. 2 ARTICLE V CONDITIONS PRECEDENT TO OBLIGATIONS OF STONE MOUNTAIN 2 Section 5.01 Accuracy of Representations and Performance of Covenants 2 Section 5.02 Officer’s Certificate 2 Section 5.03 Good Standing 2 Section 5.04 Approval by Continental Shareholder 2 Section 5.05 No Governmental Prohibition 2 Section 5.06 Consents 2 Section 5.07 Other Items. 2 ARTICLE VI CONDITIONS PRECEDENT TO OBLIGATIONS OF CONTINENTAL AND THE CONTINENTAL SHAREHOLDER 2 Section 6.01 Accuracy of Representations and Performance of Covenants 2 Section 6.02 Officer’s Certificate 2 Section 6.03 Good Standing 2 Section 6.04 No Governmental Prohibition 2 Section 6.05 Consents 2 Section 6.06 Other Items 2 ARTICLE VII MISCELLANEOUS 2 Section 7.01 Brokers 2 Section 7.02 Governing Law 2 Section 7.03 Notices 2 Section 7.04 Attorney’s Fees 2 Section 7.05 Confidentiality 2 Section 7.06 Public Announcements and Filings 2 Section 7.07 Schedules; Knowledge 2 Section 7.08 Third Party Beneficiaries 2 Section 7.09 Expenses 2 Section 7.10 Entire Agreement 2 Section 7.11 Survival; Termination 2 Section 7.12 Counterparts 2 Section 7.13 Amendment or Waiver 2 Section 7.14 Best Efforts 2 ii Exhibits A.Suitability Letter B.Investment Letter iii SHARE EXCHANGE AGREEMENT THIS SHARE EXCHANGE AGREEMENT (hereinafter referred to as this “Agreement”) is entered into as of this29th day of June 2007, by and between STONE MOUNTAIN RESOURCES, INC., a Delaware corporation (hereinafter referred to as “Stone Mountain”), with offices at 701 North Green Valley Parkway, Suite 200, Henderson, Nevada89074 and CONTINENTAL DEVELOPMENT LIMITED, a Hong Kong corporation (hereinafter referred to as “Continental”) and EXCELVANTAGE GROUP LIMITED (the “Shareholder”), upon the following premises: Premises WHEREAS, Stone Mountain is a publicly held corporation organized under the laws of the State of Delaware with no significant operations; WHEREAS, Continental is a privately held corporation organized under the laws of Hong Kong; WHEREAS, Stone Mountain agrees to acquire up to 100% of the issued and outstanding securities of Continental in exchange for the issuance of certain shares of Stone Mountain (the “Exchange”) and the Shareholder of Continental (the “Continental Shareholder”) agrees to exchange his shares of Continental on the terms described herein. Agreement NOW THEREFORE, on the stated premises and for and in consideration of the mutual covenants and agreements hereinafter set forth and the mutual benefits to the parties to be derived here from, and intending to be legally bound hereby, it is hereby agreed as follows: ARTICLE I REPRESENTATIONS, COVENANTS, AND WARRANTIES OF CONTINENTAL As an inducement to, and to obtain the reliance of Stone Mountain, except as set forth in the Continental Schedules, (as hereinafter defined), Continental represents and warrants as of the date hereof and as of the Closing Date, as defined below, as follows: Section 1.01Organization. Continental is a corporation duly organized, validly existing, and in good standing under the laws of Hong Kong and has the corporate power and is duly authorized under all applicable laws, regulations, ordinances, and orders of public authorities to carry on its business in all material respects as it is now being conducted.Included in the Continental Schedules are complete and correct copies of the articles of incorporation and bylaws of Continental (or their equivalent) as in effect on the date hereof.The execution and delivery of this Agreement does not, and the consummation of the transactions contemplated hereby will not, violate any provision of Continental’s articles of incorporation or bylaws.Continental has taken all actions required by law, its articles of incorporation, or otherwise to authorize the execution and delivery of this Agreement. 1 Continental has full power, authority, and legal right and has taken all action required by law, its articles of incorporation, and otherwise to consummate the transactions herein contemplated. Section 1.02Capitalization.The authorized capitalization of Continental consists of one share of common stock, par value of $1.00 per share.There is one (1) share of common stock currently issued and outstanding.The issued and outstanding share is legally issued, fully paid, and non-assessable and not issued in violation of the preemptive or other rights of any person. Section 1.03Subsidiaries and Predecessor Corporations.Except as set forth in the Continental Schedules, Continental does not have any predecessor corporation(s) or subsidiaries, and does not own, beneficially or of record, any shares of any other corporation.For purposes hereinafter, the term “Continental” also includes those subsidiaries set forth on the Continental Schedules. Section 1.04Financial Statements. (a)Included in the Continental Schedules are (i) the audited balance sheets of Continental as of December 31, 2006 and December 31, 2005 and the related audited statements of operations, stockholders’ equity and cash flows for the fiscal years ended December 31, 2006 and December 31, 2005 together with the notes to such statements and the opinion of K.P. Cheng & Co., independent certified public accountants. (b)All such financial statements have been prepared in accordance with generally accepted accounting principles consistently applied throughout the periods involved. The Continental balance sheets are true and accurate and present fairly as of their respective dates the financial condition of Continental.As of the date of such balance sheets, except as and to the extent reflected or reserved against therein, Continental had no liabilities or obligations (absolute or contingent) which should be reflected in the balance sheets or the notes thereto prepared in accordance with generally accepted accounting principles, and all assets reflected therein are properly reported and present fairly the value of the assets of Continental, in accordance with generally accepted accounting principles. The statements of operations, stockholders’ equity and cash flows reflect fairly the information required to be set forth therein by generally accepted accounting principles. (c)Continental has no liabilities with respect to the payment of any federal, state, county, local or other taxes (including any deficiencies, interest or penalties), except for taxes accrued but not yet due and payable. (d)Continental has timely filed all state, federal or local income and/or franchise tax returns required to be filed by it from inception to the date hereof.Each of such income tax returns reflects the taxes due for the period covered thereby, except for amounts which, in the aggregate, are immaterial. (e)The books and records, financial and otherwise, of Continental are in all material aspects complete and correct and have been maintained in accordance with good business and accounting practices. 2 (f)All ofContinental’s assets are reflected on its financial statements, and, except as set forth in the Continental Schedules or the financial statements of Continental or the notes thereto, Continental has no material liabilities, direct or indirect, matured or unmatured, contingent or otherwise. Section 1.05Information.The information concerning Continental set forth in this Agreement and in the Continental Schedules is complete and accurate in all material respects and does not contain any untrue statement of a material fact or omit to state a material fact required to make the statements made, in light of the circumstances under which they were made, not misleading.In addition, Continental has fully disclosed in writing to Stone Mountain (through this Agreement or the Continental Schedules) all information relating to matters involving Continental or its assets or its present or past operations or activities which (i) indicated or may indicate, in the aggregate, the existence of a greater than $50,000 liability , (ii) have led or may lead to a competitive disadvantage on the part of Continental or (iii) either alone or in aggregation with other information covered by this Section, otherwise have led or may lead to a material adverse effect on Continental, its assets, or its operations or activities as presently conducted or as contemplated to be conducted after the Closing Date, including, but not limited to, information relating to governmental, employee, environmental, litigation and securities matters and transactions with affiliates. Section 1.06Options or Warrants.There are no existing options, warrants, calls, or commitments of any character relating to the authorized and unissued stock of Continental. Section 1.07Absence of Certain Changes or Events.Since March 31, 2007: (a)there has not been any material adverse change in the business, operations, properties, assets, or condition (financial or otherwise) of Continental; (b)Continental has not (i) amended its articles of incorporation or bylaws; (ii) declared or made, or agreed to declare or make, any payment of dividends or distributions of any assets of any kind whatsoever to stockholders or purchased or redeemed, or agreed to purchase or redeem, any of its capital stock; (iii) made any material change in its method of management, operation or accounting, (iv) entered into any other material transaction other than sales in the ordinary course of its business; or (v) made any increase in or adoption of any profit sharing, bonus, deferred compensation, insurance, pension, retirement, or other employee benefit plan, payment, or arrangement made to, for, or with its officers, directors, or employees; and (c)Continental has not (i) granted or agreed to grant any options, warrants or other rights for its stocks, bonds or other corporate securities calling for the issuance thereof, (ii) borrowed or agreed to borrow any funds or incurred, or become subject to, any material obligation or liability (absolute or contingent) except as disclosed herein and except liabilities incurred in the ordinary course of business; (iii) sold or transferred, or agreed to sell or transfer, any of its assets, properties, or rights or canceled, or agreed to cancel, any debts or claims; or (iv) issued, delivered, or agreed to issue or deliver any stock, bonds or other corporate securities including debentures (whether authorized and unissued or held as treasury stock) except in connection with this Agreement. 3 Section 1.08Litigation and Proceedings. There are no actions, suits, proceedings, or investigations pending or, to the knowledge of Continental after reasonable investigation, threatened by or againstContinental or affecting Continental or its properties, at law or in equity, before any court or other governmental agency or instrumentality, domestic or foreign, or before any arbitrator of any kind.Continental does not have any knowledge of any material default on its part with respect to any judgment, order, injunction, decree, award, rule, or regulation of any court, arbitrator, or governmental agency or instrumentality or of any circumstances which, after reasonable investigation, would result in the discovery of such a default. Section 1.09Contracts. (a)All “material” contracts, agreements, franchises, license agreements, debt instruments or other commitments to whichContinental is a party or by which it or any of its assets, products, technology, or properties are bound other than those incurred in the ordinary course of business are set forth on the Continental Schedules.A “material” contract, agreement, franchise, license agreement, debt instrument or commitment is one which (i) will remain in effect for more than six (6) months after the date of this Agreement or (ii) involves aggregate obligations of at least fifty thousand dollars ($50,000); (b)All contracts, agreements, franchises, license agreements, and other commitments to which Continental is a party or by which its properties are bound and which are material to the operations of Continental taken as a whole are valid and enforceable by Continental in all respects, except as limited by bankruptcy and insolvency laws and by other laws affecting the rights of creditors generally; and (c)Except as included or described in the Continental Schedules or reflected in the most recent Continental balance sheet, Continental is not a party to any oral or written (i) contract for the employment of any officer or employee; (ii) profit sharing, bonus, deferred compensation, stock option, severance pay, pension benefit or retirement plan, (iii) agreement, contract, or indenture relating to the borrowing of money, (iv) guaranty of any obligation; (vi) collective bargaining agreement; or (vii) agreement with any present or former officer or director of Continental. Section 1.10No Conflict With Other Instruments.The execution of this Agreement and the consummation of the transactions contemplated by this Agreement will not result in the breach of any term or provision of, constitute a default under, or terminate, accelerate or modify the terms of any indenture, mortgage, deed of trust, or other material agreement, or instrument to which Continental is a party or to which any of its assets, properties or operations are subject. Section 1.11Compliance With Laws and Regulations.To the best of its knowledge, Continental has complied with all applicable statutes and regulations of any federal, state, or other governmental entity or agency thereof, except to the extent that noncompliance would not materially and adversely affect the business, operations, properties, assets, or condition of Continental or except to the extent that noncompliance would not result in the occurrence of any material liability for Continental.This compliance includes, but is not limited to, the filing of all reports to date with federal and state securities authorities. 4 Section 1.12Approval of Agreement.The Board of Directors of Continental has authorized the execution and delivery of this Agreement by Continental and has approved this Agreement and the transactions contemplated hereby, and will recommend to the Continental Shareholder that the Exchange be accepted by his. Section 1.13Continental Schedules.Continental has delivered to Stone Mountain the following schedules, which are collectively referred to as the “Continental Schedules” and which consist of separate schedules dated as of the date of execution of this Agreement, all certified by the chief executive officer of Continental as complete, true, and correct as of the date of this Agreement in all material respects: (a)a schedule containing complete and correct copies of the articles of incorporation, and bylaws of Continental in effect as of the date of this Agreement; (b)a schedule containing the financial statements of Continental identified in paragraph 1.04(a); (c)a schedule setting forth a description of any material adverse change in the business, operations, property, inventory, assets, or condition of Continental since March 31, 2007, required to be provided pursuant to section 1.07 hereof; (d)a schedule of any exceptions to the representations made herein; and (e)a schedule containing the other information requested above. Continental shall cause the Continental Schedules and the instruments and data delivered to Stone Mountain hereunder to be promptly updated after the date hereof up to and including the Closing Date. It is understood and agreed that not all of the schedules referred to above have been completed or are available to be furnished by Continental.Continental shall have until June 29, 2007 to provide such schedules.If Continental cannot or fails to do so, or if Stone Mountain acting reasonably finds any such schedules or updates provided after the date hereof to be unacceptable according to the criteria set forth below, Stone Mountain may terminate this Agreement by giving written notice to Continental within five (5) days after the schedules or updates were due to be produced or were provided.For purposes of the foregoing, Stone Mountain may consider a disclosure in the Continental Schedules to be “unacceptable” only if that item would have a material adverse impact on the financial statements listed in Section 1.04(a), taken as a whole. Section 1.14Valid Obligation.This Agreement and all agreements and other documents executed by Continental in connection herewith constitute the valid and binding obligation of Continental, enforceable in accordance with its or their terms, except as may be limited by bankruptcy, insolvency, moratorium or other similar laws affecting the enforcement of creditors’ rights generally and subject to the qualification that the availability of equitable remedies is subject to the discretion of the court before which any proceeding therefore may be brought. 5 ARTICLE II REPRESENTATIONS, COVENANTS, AND WARRANTIES OF STONE MOUNTAIN As an inducement to, and to obtain the reliance of Continental and the Continental Shareholder, except as set forth in the Stone Mountain Schedules (as hereinafter defined), Stone Mountain represents and warrants, as of the date hereof and as of the Closing Date, as follows: Section 2.01Organization.Stone Mountain is a corporation duly organized, validly existing, and in good standing under the laws of the State of Delaware and has the corporate power and is duly authorized under all applicable laws, regulations, ordinances, and orders of public authorities to carry on its business in all material respects as it is now being conducted.Included in the Stone Mountain Schedules are complete and correct copies of the certificate of incorporation and bylaws of Stone Mountain as in effect on the date hereof. The execution and delivery of this Agreement does not, and the consummation of the transactions contemplated hereby will not, violate any provision of Stone Mountain’s certificate of incorporation or bylaws.Stone Mountain has taken all action required by law, its certificate of incorporation, its bylaws, or otherwise to authorize the execution and delivery of this Agreement, and Stone Mountain has full power, authority, and legal right and has taken all action required by law, its certificate of incorporation, bylaws, or otherwise to consummate the transactions herein contemplated. Section 2.02Capitalization.Stone Mountain’s authorized capitalization consists of (a) 100,000,000 shares of common stock, par value $.001 per share (“Stone Mountain Common Stock”), of which 19,961,000 shares are issued and outstanding (before giving effect to the cancellation of shares by Peter Dodge as set forth in Section 4.11), and (b) 10,000,000 shares of preferred stock, par value $.001 per share, none of which are issued and outstanding.All issued and outstanding shares are legally issued, fully paid, and non-assessable and not issued in violation of the preemptive or other rights of any person. Section 2.03Subsidiaries and Predecessor Corporations.Stone Mountain does not have any predecessor corporation(s), no subsidiaries, and does not own, beneficially or of record, any shares of any other corporation. Section 2.04Financial Statements. (a)Included in the Stone Mountain Schedules are the audited balance sheets of Stone Mountain as of March 31, 2006 and the related audited statements of operations, stockholders’ equity and cash flows for March 31, 2006 together with the notes to such statements and the opinion of Gately & Associates, LLC, independent certified public accountants with respect thereto. (b)Included in the Stone Mountain Schedules are the unaudited balance sheets of June 30, September 30, and December 31, 2006 and the related unaudited statements of operations, stockholders’ equity and cash flows for the quarters ended on such dates and all such financial statements have been reviewed by Gately &
